Johns, J.
This cause has been so fully and ably argued before you, the Court [rules] as to the law. First, as to the construction of [the] will, we are of opinion the devise in question does not pass a fee, but only a life estate. Second, whether the conveyance from Jeremiah Ball, Jr., to Thomas Rice (if he was sane) is such as the Act of Assembly makes a good conveyance in fee, it is to have the operation in England of a feoffment. Whether deed is such as the Act contemplates, we leave with you to decide. If it does operate a forfeiture, the Statute [of] Limitation begins in 1748, if not it will begin in 1776.
Verdict for defendants.